Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a decoupler assembly where a fuse is coupled to a drive shaft and an output shaft of a starter motor, where the fuse includes a threaded portion that is receivable within an internal threaded portion of the output shaft via an internal threaded portion and where an overrunning clutch reaches a certain level the threaded portion of the fuse is unwound from the internal threaded portion away from the drive shaft. 
The closest prior art: 
Sorenson (US 2,964,931) discloses a coupling for joining a starter motor to a turbine engine where the coupling includes an overrunning clutch. If abnormal forces are applied to the coupling, the coupling will disconnect the starter from the turbine engine through two possible means, through either the shearing of a reduced neck section (20) or a pin (26). It would not be obvious to modify Sorenson so that the threaded portion is unwound from the internal threaded portion away from the drive shaft when an overrunning torque reaches a certain level as this would require a significant configuration change of the coupling. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745